UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-20908 PREMIER FINANCIAL BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-1206757 (State or other jurisdiction of incorporation organization) (I.R.S. Employer Identification No.) 2883 Fifth Avenue Huntington, West Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number(304) 525-1600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days.Yes þNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer, ”and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o. Accelerated filero. Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act).YesoNo þ. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date. Common stock, no par value, – 7,937,143 shares outstanding at August 1, 2012 Table of Contents PREMIER FINANCIAL BANCORP, INC. JUNE 30, 2012 INDEX TO REPORT Part I - Financial Information Item 1 – Financial Statements 3 Item 2 – Management’s Discussion and Analysis 40 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 53 Item 4 – Controls and Procedures 53 Part II - Other Information 54 Item 1 – Legal Proceedings 54 Item 1A – Risk Factors 54 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 3 – Defaults Upon Senior Securities 54 Item 4 – Mine Safety Disclosures 54 Item 5 – Other Information 54 Item 6 – Exhibits 54 Signatures- 55 2. Table of Contents PREMIER FINANCIAL BANCORP, INC. JUNE 30, 2012 PART I- FINANCIAL INFORMATION Item 1.Financial Statements The accompanying information has not been audited by independent public accountants; however, in the opinion of management such information reflects all adjustments necessary for a fair presentation of the results for the interim period.All such adjustments are of a normal and recurring nature.Premier Financial Bancorp, Inc.’s (“Premier’s”) accounting and reporting policies are in accordance with accounting principles generally accepted in the United States of America.Certain accounting principles used by Premier involve a significant amount of judgment about future events and require the use of estimates in their application.The following policies are particularly sensitive in terms of judgments and the extent to which estimates are used: allowance for loan losses, the identification and evaluation of impaired loans, the impairment of goodwill, the realization of deferred tax assets and stock based compensation disclosures.These estimates are based on assumptions that may involve significant uncertainty at the time of their use.However, the policies, the estimates and the estimation process as well as the resulting disclosures are periodically reviewed by the Audit Committee of the Board of Directors and material estimates are subject to review as part of the external audit by the independent public accountants. The accompanying financial statements are presented in accordance with the requirements of Form 10-Q and consequently do not include all of the disclosures normally required by accounting principles generally accepted in the United States of America or those normally made in the registrant’s annual report on Form 10-K.Accordingly, the reader of the Form 10-Q may wish to refer to the registrant’s Form 10-K for the year ended December 31, 2011 for further information in this regard. Index to consolidated financial statements: Consolidated Balance Sheets 4 Consolidated Statements of Income 5 Consolidated Statements of Comprehensive Income 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 9 3. PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2011 (DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) (UNAUDITED) ASSETS Cash and due from banks $ $ Interest bearing bank balances Federal funds sold Cash and cash equivalents Securities available for sale Loans held for sale 70 Loans Allowance for loan losses ) ) Net loans Federal Home Loan Bank stock Premises and equipment, net Real estate and other property acquired through foreclosure Interest receivable Goodwill Other intangible assets Prepaid FDIC insurance premiums Deferred taxes Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits Non-interest bearing $ $ Time deposits, $100,000 and over Other interest bearing Total deposits Securities sold under agreements to repurchase Federal Home Loan Bank advances 6 Other borrowed funds Interest payable Other liabilities Total liabilities Stockholders' equity Preferred stock, no par value; $22,252 liquidation preference, 5% cumulative, 1,000,000 shares authorized; 22,252 shares issued and outstanding Common stock, no par value; 20,000,000 shares authorized; 7,937,143 shares issued and outstanding Retained earnings Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See Accompanying Notes to Consolidated Financial Statements 4. PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended June 30, Six Months Ended June 30, Interest income Loans, including fees $ Securities available for sale Taxable Tax-exempt 56 60 Federal funds sold and other 44 40 76 93 Total interest income Interest expense Deposits Repurchase agreements and other 22 40 48 87 FHLB advances and other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Electronic banking income Secondary market mortgage income 52 Other Non-interest expenses Salaries and employee benefits Occupancy and equipment expenses Outside data processing Professional fees Taxes, other than payroll, property and income Write-downs, expenses, sales of other real estate owned, net Amortization of intangibles Conversion expenses - - FDIC insurance Loan collection expenses Other expenses Income before income taxes Provision for income taxes Net income $ Preferred stock dividends and accretion Net income available to common stockholders $ Net income per share: Basic $ Diluted See Accompanying Notes to Consolidated Financial Statements 5. Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended June 30, Six Months Ended June 30, Net income $ Other comprehensive income: Unrealized gains arising during the period Reclassification of realized amount - ) - ) Net change in unrealized gain (loss) on securities Less tax impact Other comprehensive income: Comprehensive income $ See Accompanying Notes to Consolidated Financial Statements 6. Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash from operating activities Depreciation Provision for loan losses Amortization (accretion), net ) ) OREO writedowns (gains on sales), net ) 32 Stock compensation expense 85 47 Loans originated for sale ) ) Secondary market loans sold Secondary market income ) ) Gain on sale of securities - ) Changes in : Interest receivable 50 Other assets ) Interest payable ) ) Other liabilities Net cash from operating activities Cash flows from investing activities Purchases of securities available for sale ) ) Proceeds from the sale of securities available for sale - Proceeds from maturities and calls of securities available for sale Redemption of FRB and FHLBstock, (net of purchases) Net change in loans Purchases of premises and equipment, net ) ) Proceeds from sales of other real estate acquired through foreclosure Net cash from investing activities ) ) Cash flows from financing activities Net change in deposits ) Preferred Stock dividends paid ) ) Net change in short-term Federal Home Loan Bank advances - ) Repayment of Federal Home Loan Bank advances ) ) Repayment of other borrowed funds ) ) Net change in federal funds purchased - Net change in agreements to repurchase securities ) ) Net cash from financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See Accompanying Notes to Consolidated Financial Statements 7. Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Supplemental disclosures of cash flow information: Cash paid during period for interest $ $ Cash (received) paid during period for income taxes ) Loans transferred to real estate acquired through foreclosure See Accompanying Notes to Consolidated Financial Statements 8. Table of Contents PREMIER FINANCIAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, DOLLARS IN TABLES IN THOUSANDS, EXCEPT PER SHARE DATA) NOTE1 - BASIS OF PRESENTATION The consolidated financial statements include the accounts of Premier Financial Bancorp, Inc. (the Company) and its wholly owned subsidiaries (the “Banks”): June 30, 2012 Year Total Net Income Subsidiary Location Acquired Assets Qtr YTD Citizens Deposit Bank & Trust Vanceburg, Kentucky $ $ $ Farmers Deposit Bank Eminence, Kentucky Ohio River Bank Ironton, Ohio Premier Bank, Inc. Huntington, West Virginia Parent and Intercompany Eliminations ) ) Consolidated Total $ $ $ All significant intercompany transactions and balances have been eliminated. Recently Issued Accounting Pronouncements In June 2011, the FASB issued ASU No. 2011-05, "Comprehensive Income (Topic 220) - Presentation of Comprehensive Income." The ASU requires entities to present items of net income and other comprehensive income either in one continuous statement - referred to as the statement of comprehensive income - or in two separate, but consecutive, statements of net income and other comprehensive income. The ASU is effective for the first interim period and annual period beginning after December 15, 2011. The adoption of this guidance did nothave a material impact upon the Company’s financial statements. In May 2011, the FASB issued ASU No. 2011-04, "Fair Value Measurement (Topic 820) - Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs." This ASU represents the converged guidance of the FASB and the IASB (the "Boards") on fair value measurement. The collective efforts of the Boards and their staffs, reflected in ASU 2011-04, have resulted in common requirements for measuring fair value and for disclosing information about fair value measurements, including a consistent meaning of the term "fair value." The Boards have concluded the common requirements will result in greater comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP and IFRSs. Included in the ASU are requirements to disclose additional quantitative disclosures about unobservable inputs for all Level 3 fair value measurements, as well as qualitative disclosures about the sensitivity inherent in recurring Level 3 fair value measurements. The ASU is effective during interim and annual periods beginning after December 15, 2011. The adoption of this guidance did not have a material impact upon the Company’s financial statements. 9. Table of Contents PREMIER FINANCIAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, DOLLARS IN TABLES IN THOUSANDS, EXCEPT PER SHARE DATA) NOTE2 –SECURITIES Amortized cost and fair value of investment securities, by category, at June 30, 2012 are summarized as follows: Amortized Cost Unrealized Gains Unrealized Losses Fair Value Available for sale Mortgage-backed securities U. S. sponsored agency MBS - residential $ $ $
